  2:20-cv-02753-RMG-MGB             Date Filed 11/13/20       Entry Number 13   Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                              BEAUFORT DIVISION

Donavon Chestnutt,                                  C/A No. 2:20-cv-02753-RMG-MGB

               PLAINTIFF,

       v.

Bryan Stirling, LeVern Cohen,                         Joint Motion to Amend Scheduling
Consonya Washington, Cedric Major,                                  Order
South Carolina Department of
Corrections,

               DEFENDANTS
       YOU WILL PLEASE TAKE NOTICE that the undersigned attorneys, by consent, will

move before the presiding Judge of the United States District Court for the District of South

Carolina, at such time and place as may be set by the Court, for an order amending Conference

and Scheduling Order [ECF 8] pursuant to Rule 26(f), FRCP on the grounds that additional time

is needed for discovery. Counsel for the Parties request that the expert witness, discovery,

motions, and mediation deadlines in the Amended Conference and Scheduling Order by

extended by two (2) months, as shown in the proposed Amended Scheduling Order, attached

hereto as “Exhibit A.” This is the first such requests in this case.

       Counsel for all parties consent to this request,

       WHEREFORE, the Parties respectfully request the Court grant their Motion and adopt

the proposed Amended Scheduling Order.




                                                -1-
  2:20-cv-02753-RMG-MGB    Date Filed 11/13/20   Entry Number 13   Page 2 of 2




                                   GRIFFITH, FREEMAN & LIIPFERT, LLC

                                    /s/ O. Edworth Liipfert, III
                                   O. Edworth Liipfert, III
                                   600 Monson Street
                                   PO Drawer 570
                                   Beaufort, SC 29901
                                   843-521-4242
                                   843-521-4247 (fax)
                                   worth@griffithfreeman.com

                                   ATTORNEYS FOR DEFENDANTS
                                   STIRLING, COHEN, WASHINGTON,
                                   AND SCDC

November 13, 2020
Beaufort, South Carolina


                                   SOUTH CAROLINA JUSTICE PROJECT

                                    /s/ Allen Chaney
                                   Allen Chaney
                                   1220 Laurens Road, Suite B
                                   Greenville, SC 29607
                                   (720) 634-5493
                                   allen@scjusticeproject.org

                                   ATTORNEYS FOR PLAINTIFF

November 13, 2020
Beaufort, South Carolina




                                    -2-
